Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Office of Temporary and Disability Assistance dated August 9, 2000, made after a hearing, which modified a determination of the New York City Human Resources Administration, and directed that the respondent New York City Human Resources Administration provide the petitioner, Mihail Tutuianu, with food-stamp benefits in the sum of $116 for each of the months of July, August, and September of 1999, with a supplement in the sum of $10 for the month of February 2000, and notify him of the amount of assistance to be restored, and confirmed so much of the determination as found that the petitioner was entitled to the sum of $118 per month from October 1999 to August 2000.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, without costs or disbursements.
Review of an administrative determination made after a hearing required by law is limited to whether that determination is supported by substantial evidence (see Matter of Jennings v New York State Off. of Mental Health, 90 NY2d 227, 239 [1997]). Substantial evidence has been defined as “such relevant proof as a reasonable mind may accept as adequate to support a conclusion or ultimate fact” (300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180 [1978]).
The respondent New York State Office of Temporary Disability Insurance (hereinafter the State Office) based its decision after a fair hearing on the testimony of the petitioner, Mihail Tutuianu, who testified that he received the sum of $254 per month in public assistance, paid the sum of $117 per month in rent, and paid for no utilities except for his telephone. The State Office properly concluded that Tutuianu was entitled to the sum of $116 per month in food stamp benefits from July 1999 through September 1999, and to the sum of $118 per month from October 1999 through August 2000, with a $10 supplement for the month of February 2000 and directed the respondent New York City Human Resources Administration to distribute benefits accordingly (see Stearns v Perales, 163 AD2d 392 [1990]; 7 USC § 2014; 7 CFR 273.9 [c] [1] [ii]; [d] [1]; 18 *688NYCRR 387.12 [a]). Florio, J.P., Schmidt, Rivera and Lifson, JJ., concur.